On Motion for Rehearing.
In their motion for rehearing the appellees misconstrue this court's former holding: It did not, as they assume, either uphold the agreement under which young Huffman worked as a valid contract under the compensation act, or as constituting him an "employee" as defined by its terms — on the contrary, basing its opinion entirely upon a sustaining of the appellant's alternative proposition No. 2, reading as follows: "* * * whether or not the son was such an `employee', and the contract for his services to Brooks valid, the quoted statute, section 12i, would at most have only entitled the minor himself to receive compensation for his work had he been injured and lived, but did not, in the attending circumstances, entitle his parents to the compensation awarded them, he having died."
With that reminder, the reaches of the appended holding are plain, hence need not be repeated; furthermore, a re-examination of the statement of facts convinces this court that its former findings of fact are fully supported in the evidence heard — indeed, the February 19 of 1935 date of the previously-copied agreement between Huffman, Sr., and Brooks, in an effort to avert the legal consequences of Huffman Jr's. minority, whereas the service they so sent him into occurred as late as April 5 of 1936, strongly implies they both that early were fully conversant with all the facts and attending conditions set out in our former opinion inclusive of Huffman Sr's. knowledge that the boy necessarily had to misrepresent his age in order to obtain the permit he could not do the work without.
While the motion has been carefully considered, this court is constrained to adhere to its former disposition of the cause. The motion will, therefore, be refused.
Overruled.
PLEASANTS, C. J., absent. *Page 930